Citation Nr: 1112355	
Decision Date: 03/29/11    Archive Date: 04/07/11

DOCKET NO.  08-14 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for a left orchiectomy, postoperative carcinoma.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran appeared for a Travel Board hearing in October 2010.

The Veteran's appeal also initially included the issue of service connection for anxiety disorder, not otherwise specified; depressive disorder; and major depression, recurrent (claimed as a nervous breakdown).  In March 2010, the RO granted service connection for posttraumatic stress disorder (PTSD) and assigned a 50 percent evaluation as of July 2009.  A May 2010 rating decision indicates that this service connection grant was for a disability "previously claimed as anxiety disorder, depressive disorder, and, as major depression."  In October 2010, the Veteran submitted a Notice of Disagreement and requested a 100 percent evaluation.  Later in the same month, the RO granted a 100 percent evaluation as of July 2009.  The Board considers this grant to be a full award of the benefit sought in the Notice of Disagreement and, accordingly, finds no basis for a remand for issuance of a Statement of the Case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); 38 C.F.R. § 19.26 (2010).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.








REMAND

This case requires additional development in two respects.  First, the claims file contains a February 1984 letter indicating that the Veteran had applied for and denied Social Security Administration (SSA) benefits for disabilities including cancer of the testicle.  The letter lists private medical records from Adrian Feinerman, M.D., dated in February 1984; Burlington Medical Center (in Burlington, Iowa), dated from January 1980 to December 1981; and Roderick Kellogg, M.D., dated in January 1984.  The only contemporaneous medical evidence of record consists of private hospital records from Burlington Medical Center from October to December of 1981.  Further efforts should be made to obtain additional evidence, both from SSA and from the Veteran himself.  38 C.F.R. § 3.159(c) (2010).

Additionally, following the Travel Board hearing but prior to certification of this case to the Board in November 2010, the RO received additional VA treatment records dated from January to August of 2010.  These records contain genitourinary findings and are accordingly relevant to the case at hand.  It is therefore essential that a Supplemental Statement of the Case be issued to the Veteran addressing these records.  38 C.F.R. §§ 19.9, 19.31 (2010).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran and request him to provide signed release forms, with full address information for records from Adrian Feinerman, M.D., dated in February 1984; Burlington Medical Center, dated from January 1980 to December 1981; and Roderick Kellogg, M.D., dated from January 1984.  For each treatment provider for whom the Veteran completes a release form, efforts should be made to obtain pertinent medical records.  All obtained records must be added to the claims file.  If the search for such records has negative results, documentation to that effect must be included in the claims file.

2.  The RO/AMC must also contact SSA and request all records corresponding to its February 1984 grant of disability benefits to the Veteran.  All records received pursuant to this request must be added to the claims file.  If the search for such records has negative results, documentation to that effect must be included in the claims file.

3.  Then, the appeal must be readjudicated.  If the determination remains unfavorable, a Supplemental Statement of the Case addressing all evidence received since the September 2009 Supplemental Statement of the Case must be issued to the Veteran and his representative.  A reasonable period of time must be allowed for a response before this case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
H. L. SEESEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


